Citation Nr: 1607815	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected bilateral pes planus with plantar fasciitis.  

2.  Entitlement to an increased rating greater than 30 percent for the service-connected bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1986 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In October 2014, the Board granted the new and material aspect of the Veteran's claim and remanded the underlying service connection issue for further evidentiary development.  That development has been completed, and the Veteran's case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's bilateral knee disability is not etiologically related to active service, to include his service-connected bilateral pes planus with plantar fasciitis.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in January 2009 advising him of what the evidence must show and of the respective duties of VA and himself in obtaining evidence.  The January 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examination.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518.

Analysis

The Veteran asserts that he has a bilateral knee disability secondary to his service-connected bilateral pes planus.  He reports that he has a constant nagging pain in his knees when he walks and that he shifts his body weight as a result of his flat foot condition, which has caused his current bilateral knee disability.  

The Veteran's service medical records are silent for any complaints or treatment related to either of his knees.

In support of his claim, the Veteran submitted an October 2014 disability benefits questionnaire filled out by a physician in Oakland, California.  The physician noted that there was a "great possibility" that the Veteran's knee problems were the result of the flat foot conditions.  However, the Board finds that this opinion is speculative in nature and that there was no explanation of rationale provided.  Further, the physician did not review the Veteran's claims file in conjunction with the examination.  Therefore, the Board finds the opinion provided to be inadequate and of low probative weight in this matter.  

The report of a February 2015 VA examination notes that the Veteran had 2014 diagnoses of bilateral knee osteoarthritis and bilateral knee mild degenerative joint disease.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's diagnosed bilateral knee disabilities were less likely than not related to his active service or caused by or aggravated by his bilateral pes planus with plantar fasciitis.  The examiner explained that there was no evidence in the service medical records that the Veteran had been treated for any knee injuries or symptoms during service and that, while the Veteran did have a diagnosis of bilateral pes planus, he did not have a derangement of his gait, or any mechanism that would cause damage to the knee joint, related to his pes planus.  

As the February 2015 examiner conducted a complete review of the claims file, and his opinions were accompanied by rationale, the Board finds them adequate.  As there are no contrary adequate medical opinions of record, the Board also finds the opinions to be persuasive evidence in this matter.

Also of record are VA treatment records that show that the Veteran began receiving treatment for knee pain at the VAMC in October 2003 and related his pain to his history of playing various sports.  A diagnosis of a knee disability was not made at that time.  The remainder of the VA treatment records contain no indication that any treatment provider ever provided an opinion that the Veteran's bilateral knee disability was etiologically linked to his active service or his bilateral pes planus.  

Private treatment records from November 2008, show that the Veteran was treated for left knee pain and that he reported a 2004 history of a torn meniscus.  X-rays revealed minor degenerative changes consistent with age.  No other pathology was present.  The degenerative changes were not noted to be etiologically linked to the Veteran's active service or his service-connected bilateral pes planus.  
Accordingly, upon review of the evidence, the Board finds that service connection for a bilateral knee disability, to include as secondary to service-connected to bilateral pes planus with plantar fasciitis, is not warranted.  In this regard, the Board finds that there is no evidence suggesting that the Veteran sustained an injury to either knee during active service. Further, the first evidence of treatment for bilateral knee symptomatology is October 2003, at which time no disability was diagnosed.  Further, X-ray evidence did not reveal evidence of arthritis until November 2008 (over 18 years following separation from active service).  Consequently, service connection for a bilateral knee disability on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that arthritis of the knees was manifested in the first post-service year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112  chronic disease presumptions (for arthritis).

What remains for consideration is whether or not the Veteran's current bilateral knee disability could, in the absence of continuity since service, be somehow otherwise related to his service, to include his service-connected right foot disability.  The only competent (medical) evidence in the record as to whether the Veteran's current bilateral knee disability is related to his service is the report from the February 2015 VA examination report, which documents the examiner's opinion that the Veteran's bilateral knee disability was unrelated to his active service, to include his service-connected bilateral pes planus with plantar fasciitis.  The examiner explained that there was no evidence of treatment for a knee injury or pain during active service.  Further, the examiner explained that the Veteran's bilateral pes planus did not cause an altered gait or any other mechanism causing damage to the knee, indicating that such would need to be present for the bilateral knee disability to be caused by or aggravated by the bilateral pes planus.  As noted above, the Board has found this opinion to be persuasive. 

The Board acknowledges that the Veteran might sincerely believe that his bilateral knee disability is related to active service, specifically including his bilateral pes planus with plantar fasciitis, and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a bilateral knee disability that is related to his active service or to a service-connected disability falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing a bilateral knee disability and opining regarding the etiology of a bilateral knee disability are issues that require the expertise of a medical professional.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

In sum, there is no evidence that the Veteran was diagnosed with arthritis in either knee within one year of separation from active service, and the VA examiner has competently opined that the Veteran's current bilateral knee disability is not etiologically related to his active service, to include his service-connected bilateral pes planus with plantar fasciitis.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected bilateral pes planus with plantar fasciitis.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected bilateral pes planus with plantar fasciitis, is denied. 


REMAND

In a statement received at the RO in November 2015, the Veteran timely disagreed with the October 2015 denial of a disability rating greater than 30 percent for his service-connected bilateral pes planus with plantar fasciitis.  In the November 2015 document, the Veteran expressed his belief that a 40 percent or 50 percent rating for this service-connected disability is warranted.  Further review of the record shows that the Veteran was not issued a statement of the case with respect to that issue in response to his notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a disability rating greater than 30 percent rating for the service-connected bilateral pes planus with plantar fasciitis.  Inform the Veteran of the requirement to perfect an appeal with respect to that issue.  If the Veteran perfects an appeal, return the issue to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


